Fourth Court of Appeals
                                   San Antonio, Texas
                                       November 9, 2016

                                      No. 04-16-00179-CR

                                        Jason TURNER,
                                            Appellant

                                                v.

                                     The STATE of Texas,
                                           Appellee

                  From the 399th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2014CR9801
                           Honorable Ray Olivarri, Judge Presiding


                                         ORDER
          After this court granted appellant two extension of time in which the file his brief,
appellant’s brief was due November 9, 2016. On the due date, appellant filed a third motion for
extension of time asking for an additional thirty days in which to file the brief. After review, we
GRANT appellant’s motion and ORDER appellant to file his brief in this court on or before
December 9, 2016. Appellant is advised that no further extension of time will be granted absent
written proof of extraordinary circumstances.


                                                     _________________________________
                                                     Marialyn Barnard, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 9th day of November, 2016.



                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court